Citation Nr: 0531268	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-06 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an assignment of a higher rating for 
mechanical low back strain, currently rated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 1996, a statement of the 
case was issued in December 1996, and a substantive appeal 
was received in January 1997.  The August 1996 rating 
decision granted service connection for mechanical low back 
strain and assigned a noncompensable disability rating 
effective June 15, 1996.  In March 2001, the RO increased the 
disability evaluation to 10 percent effective May 12, 2000, 
and a March 2002 rating decision increased the disability 
evaluation to 20 percent effective October 3, 2001.  However, 
the matter remains in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  For the period prior to May 12, 2000, the veteran's 
lumbar spine disability is productive of subjective 
complaints of pain, but without characteristic pain on motion 
or objective findings of limitation of motion.

2.  For the period May 12, 2000, thru October 2, 2001, the 
veteran's lumbar spine disability is productive of 
characteristic pain on motion, but without muscle spasm on 
extreme forward bending, or loss of lateral spine motion in 
standing position.  

3.  For the period from October 3, 2001, the veteran's lumbar 
spine disability, is productive of moderate limitation of 
motion, but without limitation of 30 degrees or less of the 
thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  For the period prior to May 11, 2000, the criteria for 
entitlement to a compensable disability rating for lumbar 
spine disability were not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
5292, 5295 (effective through September 25, 2003).

2.  For the period May 12, 2000, thru October 2, 2001, the 
criteria for entitlement to a disability rating in excess of 
10 percent for lumbar spine disability were not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5292, 5295 (effective through 
September 25, 2003).

3.  From October 3, 2001, the criteria for entitlement to a 
disability rating in excess of 20 percent for lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 (effective 
through September 22, 2002), Diagnostic Codes 5285 - 5295 
(effective through September 25, 2003), Diagnostic Code 5293 
(effective from September 23, 2002 and reclassified to 5243 
effective September 26, 2003), Diagnostic Codes 5235 - 5243 
(effective September 26, 2003, including reclassification of 
Diagnostic codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for a low back disability 
prior to enactment of the VCAA.  The veteran's appeal stems 
from an August 1996 rating decision which granted service 
connection.  In January 2005, a VCAA letter was issued.  The 
VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in January 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Factual Background

Service medical records reflect that in April 1995, the 
veteran complained of low back pain for three weeks.  He 
reported constant aching, and non-radiating sensation 
aggravated by bending and alleviated by rest.  The assessment 
was muscle strain.

In July 1996, the veteran underwent a VA examination.  The 
veteran complained of recurrent back pain for a year.  During 
service he was picking up a bucket with approximately 15 
pounds with an attached wringer of 20 to 30 pounds, flexing 
at the waist.  He had back pain.  He had no bowel or bladder 
problems, with no radiculation or referral.  He did not do 
exercises.  He reported pain localized in the mid-lumbar 
area.  On physical examination, flexion was 95 degrees, 
extension 30 degrees, right and left bend 30 degrees, 
rotation 60 degrees right and left.  The examiner diagnosed 
recurrent nonradicular, mild, mechanical low back pain.

In January 1997, the veteran underwent another VA 
examination.  He reported that he hurt his low back in 
service while lifting weights.  He complained that he could 
not do strenuous activities and could no longer lift weights.  
Physical examination of the lumbar spine disclosed no 
tenderness over the spinous processes of the lumbosacral 
spine, flanks, or sciatic notches.  Straight leg raising was 
normal.  His lumbar spine examination was entirely normal.  
He was able to flex up to 90 degrees, and he backward 
extended to 20 degrees.  He tilted bilaterally to 30 degrees 
and rotated bilaterally to 80 degrees.  The veteran underwent 
an x-ray examination, and the radiologist's impression was 
narrowing joint space at L5-S1 from early degenerative joint 
disease.  The VA examiner's interpretation of the x-ray 
examination was that the lumbar spine was normal.  The 
diagnosis rendered was lumbar strain.

At a January 2000 VA examination, the veteran underwent 
another x-ray examination which was normal, and there were no 
findings of degenerative joint disease or borderline 
narrowing disc space.  The examiner acknowledged that x-ray 
reading is a matter of interpretation and personal judgment 
and is not a scientific exercise.  The examiner concluded 
that based on the x-ray interpretations, there were extremely 
minimal findings backed up by the rest of the physical 
examination.  The veteran reported that in 1995 he pulled his 
back when lifting a 35 pound box, and in November 1999 he 
lifted a cake of ice and he pulled his back.  He had never 
missed any time from work or school as a result of his back.  
At the time of the examination, the veteran reported no 
problems with his back.  On physical examination, grossly the 
back was normal.  Range of motion was normal in all respects.  
He forward flexed to slightly more than 90 very easily and he 
extended to 30 very easily.  This was done with no complaints 
and no indication that he was having discomfort.  His 
straight leg raising was normal to 90/90 both sides with no 
complaints.  A DeLuca test was performed, and he stood up and 
forward flexed to 95 or so, 10 times extremely easily and it 
appeared as if he could go on and on.  Ten pounds of weight 
were put in his hands and he flexed 10 times extremely easily 
and looked as if he could go on and on.  X-rays of the lumbar 
spine were negative and normal.  The examiner again stated 
that the discrepancies were not unusual and they really did 
not have any significance clinically speaking.  The examiner 
noted that as a matter of fact, the veteran was wondering, 
and expressed to the examiner, that he did not know what he 
was doing at the examination since there was nothing wrong 
with his back and he had no complaints.  He thought he was 
undergoing a podiatric examination.  The examiner diagnosed 
normal lumbosacral spine.

A May 2000 private examination report reflects that the 
veteran was referred for orthopedic evaluation for workers' 
compensation purposes, following an injury that occurred on 
May 9 while performing his duties as a chef.  He was lifting 
produce boxes from 30 to 35 pounds in weight when he 
developed a popping sensation in his lower back.  He had 
missed no work as a result of the injury but continued to 
complain of lower back pain.  There were no radicular 
symptoms.  He reported difficulty bending forward.  On 
physical examination, spinal flexibility was such that his 
fingertips reached to his mid tibia with knees extended.  
There was no sensory, motor or reflex deficit to the lower 
extremities, and straight leg raising test was negative.  An 
x-ray examination of the lumbosacral spine was normal.  He 
was referred for an abbreviated course of physical therapy, 
and prescribed Vicodin.  A week later the veteran returned 
for a follow-up orthopedic evaluation.  There was slight 
improvement, and the veteran had worked for five days.  He 
reported still being uncomfortable.  There were no radicular 
components to his symptoms.  Examination revealed no sensory, 
motor or reflex deficit.  Straight leg raising was negative, 
but his spinal flexibility was still limited with his 
fingertips reaching his proximal tibia.  The impression was 
lower back strain.

In December 2000, the veteran underwent another VA 
examination.  He described the May 2000 injury sustained 
while working, and the diagnostic impression of low back 
strain.  At the time of the examination, the veteran reported 
that he was "much improved" but not 100 percent.  He 
reported that when sitting for 30 to 60 minutes, he would 
have increased pain in his low back.  If walking he could be 
on his feet for one to two hours before his back would bother 
him.  At work he is on his feet virtually all day, and after 
an 8 hour shift, he will have some discomfort.  Physical 
examination of his low back revealed him standing erect 
without evidence of muscle spasm, guarding or list.  He 
indicated pain in the right low back area at approximately 
the posterior iliac spine and sacroiliac areas.  There was no 
muscle spasm present.  There was no swelling, discoloration, 
or significant tenderness in the low back.  He flexed forward 
at least 70 almost 80 degrees, bringing his fingertips to 
within two inches of his toes.  He seemed to demonstrate a 
full 40 degrees of extension of the low back with 40 degrees 
of lateral flexion bilaterally.  However, it appeared that 
there was more motion in the upper lumbar spine, than at the 
lower lumbar or lumbosacral level per se.  His deep tendon 
reflexes were not elicited in the lower extremities (patellar 
right absent, left absent; Achilles right absent, left 
absent).  However, motor power in the lower extremities was 
normal.  Straight leg raising in the sitting position was 
negative and in the supine position, he had only hamstring 
pulling at 70 degrees bilaterally.  The examiner opined that 
it would appear that the veteran had a history of prior 
recurrent nonspecific musculoligamentous straining injuries 
of the low back.  At the time of the examination, he was 
still recovering and under treatment for an industrial low 
back straining injury.  Physical examination failed to reveal 
any evidence of significant objective findings.  The examiner 
opined therefore that it would appear that his industrial 
injury represented an acute, nonspecific musculoligamentous 
strain of the low back, similar to the previous injuries he 
had experienced.  At the time of the examination, he 
apparently was improving, although he still had some degree 
of residual disability and functional impairment, with regard 
to activities such as repeated bending and heavy lifting.  
His impairment was on the basis of pain without evidence of 
significant structural change, instability, incoordination, 
or weakness.  Fatigability appeared to be somewhat of an 
issue as well.

An October 2001 VA outpatient treatment record reflects 
complaints of right foot and leg discomfort and low back 
pain.  The veteran was issued a standard aluminum cane.  He 
was able to demonstrate independent ambulation using cane and 
ability to negotiate steps.

In November 2001, the veteran underwent a VA examination.  He 
reported that his back had gradually gotten worse, reported 
flare-ups of pain, and stated that he was totally disabled.  
He reported the inability to bend or lift, reported tingling 
in the right leg with walking, and weather aches.  On 
physical examination, he had no tenderness over the spinous 
processes over the lumbosacral spine.  Flanks and sciatic 
notches and straight leg raising was normal.  Soft touch, pin 
and vibratory sensations, as well as muscle strength in the 
lower extremities was normal.  On range of motion testing, he 
toe and heel walked normally.  His hands reached within 20 
inches of the floor and he attempted to touch his toes with 
knees straightened.  He squatted all the way down.  He flexed 
his lumbar spine to 50 degrees, and backward extended to 20 
degrees.  The examiner diagnosed lumbar strain.  With regard 
to functional disability, he could bend to try to touch his 
toes 10 times, his hands reaching only to his knees.  He had 
pains at the extremes of motion.

In March 2004, the veteran was afforded another VA 
examination.  The veteran reported pain being mostly a dull 
ache in the area which did not seem to go to any of the 
extremities.  He reported an intensity of 1 on a 10 point 
scale, and sometimes 2 to 3 usually when he wakes up in the 
morning.  He avoids any activity that would create flare-ups, 
such as heavy weight.  He reported no further trauma or 
injuries since his work injury in lifting weights.  He walked 
without any assistive devices.  He reported no functional 
impairment.  He was able to do work and transferring 
activities of daily living, eating, grooming, bathing, 
toileting, and dressing.  He is employed as a chef.  Physical 
examination of the spine showed normal lordosis.  The limbs, 
posture, and gait were normal.  There was no abnormal 
curvature.  Forward flexion was 0 to 88 degrees, extension 
was 0 to 28 degrees, left lateral flexion was 0 to 30 
degrees, right lateral flexion was 0 to 30 degrees, left 
lateral rotation was 0 to 28 degrees, and right lateral 
rotation was 0 to 28 degrees.  The spine was painful on 
flexion over 88 to 90 degrees.  There was also an additional 
limitation to function because of pain 5 to 10 percent, and 
there was no evidence of any muscle spasm.  There was no 
evidence of any posture abnormality.  There was no evidence 
of any ankylosis, Lasegue's sign was within normal limits, 
there were no vertebral fractures, and Waddell was negative.  
Based on an x-ray examination, the final diagnosis was 
narrowing of the intervertebral disc space at the level L5-
S1, but there was no clinical evidence of any nerve 
entrapment during the examination.

II.  Laws and Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbar spine disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.
 
Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.
 
The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The Board also notes in passing that the veteran was provided 
notice of the changes in regulations in a July 2004 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).  

III.  Analysis

As discussed in the Introduction portion of this decision, 
upon the veteran's initial claim for compensation, service 
connection was granted and a noncompensable rating was 
assigned to lumbar strain disability effective June 15, 1996.  
The RO subsequently increased the disability rating assigned 
to 10 percent, effective May 12, 2000.  In March 2002, the RO 
increased the disability rating to 20 percent effective 
October 3, 2001.  Accordingly, the Board will consider three 
separate periods of time. 

Entitlement to an initial compensable rating for lumbar spine 
disability, for the period June 15, 1996, thru May 11, 2000.

In the August 1996 rating decision, the RO rated the 
veteran's disability under Diagnostic Code 5295, pertaining 
to lumbosacral strain.  

Upon a review of the medical evidence of record for this 
period of time, the veteran's lumbar spine disability does 
not approximate a compensable rating under the rating 
criteria in effect at that time.  A 10 percent rating is not 
warranted as there were no objective findings of 
characteristic pain on motion, or a characterization of 
slight limitation of motion.  Specifically, the veteran 
underwent three VA examinations in July 1996, January 1997, 
and January 2000 which all reflected normal range of motion.  
On examination in July 1996, the veteran reported recurrent 
back pain, however, range of motion testing conducted 
revealed flexion of 95 degrees, extension of 30 degrees, and 
lateral flexion of 30 degrees.  In January 1997, range of 
motion testing was again normal.  On x-ray examination, the 
radiologist's impression was narrowing joint space at L5-S1 
from early degenerative joint disease, however, the VA 
examiner's impression was normal lumbar spine.  The January 
2000 VA examiner acknowledged the January 1997 radiologist's 
findings, however, opined that physical and another x-ray 
examination did not reflect such findings.  With regard to 
the discrepancies, the examiner opined that there was no 
significance clinically speaking, and that x-ray readings 
were a matter of interpretation and personal judgment, not a 
scientific exercise.  If anything, the examiner concluded 
that based on the x-ray interpretations, there were extremely 
minimal findings backed up by the rest of the physical 
examination.  On physical examination in January 2000, the 
veteran reported the in-service incident in 1995 and 
straining his back in November 1999, however, such 
symptomatology had essentially resolved, and at the time of 
the examination he had no problems with his back.  Thus, 
based on the objective findings, a compensable disability is 
not warranted under the rating criteria in effect at that 
time.

The Board also finds that a compensable rating is not 
warranted under any alternative provision.  For example, 
there is no medical evidence of ankylosis of the lumbar spine 
(Diagnostic Code 5289), nor is there a showing that the 
veteran has intervertebral disc syndrome (Diagnostic Code 
5293).  On examination, the veteran specifically denied any 
radicular pain.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  Given, however, the lumbar spine 
symptomatology delineated in the objective medical evidence 
of record, the Board finds that an additional "symbolic" 
range of motion loss for pain, excess fatigability, decreased 
functional ability, etc. is not warranted.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's lumbar spine disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's lumbar spine disability is appropriately 
compensated by the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for the veteran's service-connected lumbar strain 
disability for the period June 15, 1996, thru May 11, 2000.

Entitlement to an increased disability rating in excess of 10 
percent for a lumbar spine disability, for the period May 12, 
2000, thru October 2, 2001.

As noted, in May 2000, the veteran sustained a low back 
strain while lifting produce boxes that weighed 30 to 35 
pounds while at work as a chef.  Three days after the 
incident, he sought treatment with a private physician for 
orthopedic evaluation for workers' compensation purposes.  As 
of May 12, 2000, the day the veteran sought treatment for his 
low back strain, the objective medical examination supports a 
disability rating of 10 percent.  At the time of the May 2000 
evaluation, he complained of low back pain, and reported 
difficulty bending forward.  Objective examination, however, 
did not report any specific findings with regard to range of 
motion testing.  An x-ray examination of the lumbar spine was 
normal.  

On VA examination, 6 months after the work related injury, 
the veteran complained of pain and discomfort.  The examiner 
opined that the injury constituted an acute, nonspecific 
musculoligamentous strain of the low back, similar to 
previous injuries he had experienced.  Range of motion 
testing revealed flexion to almost 80 degrees, and 40 degrees 
of lateral flexion bilaterally.  The examiner opined, 
however, that there was more motion in the upper lumbar spine 
than at the lower lumbosacral level.  The examiner opined 
that the veteran had some degree of residual disability from 
the May 2000 injury, and functional impairment that required 
bending and heavy lifting.  The Board finds that the 10 
percent rating assigned is appropriate under Diagnostic Code 
5295 for characteristic pain on motion.  The Board finds, 
however, that the symptomatology referable to the veteran's 
spine disability does not more nearly approximate the 
criteria for a 20 percent rating under Diagnostic Code 5295.  
The objective medical evidence does not reflect muscle spasm 
on extreme forward bending, or loss of lateral spine motion 
in standing position.  The December 2000 examiner found no 
evidence f muscle spasm, guarding or list.  The veteran 
reported pain in the right low back area, but there was no 
muscle spasm present.  Additionally, the examiner opined that 
although the veteran was still recovering and under treatment 
for an industrial low back straining injury, physical 
examination failed to reveal any evidence of significant 
objective findings.  Thus, characterization of moderate 
limitation of motion under the "old" criteria would be 
inappropriate.  

The Board finds also that a rating in excess of 10 percent is 
not warranted under any alternative provision.  For example, 
there is no medical evidence of ankylosis of the lumbar spine 
(Diagnostic Code 5289), and no showing that the veteran has 
intervertebral disc syndrome (Diagnostic Code 5293).

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. § § 4.10, 
4.40, and 4.45 would warrant a higher rating.  DeLuca, 8 Vet. 
App. at 206-07.  The medical evidence reflects that the 
veteran has functional impairment with regard to bending and 
heavy lifting, and subjective complaints of fatigability, 
however, the currently assigned 10 percent disability rating 
adequately compensates him for any pain and functional loss 
in this case.  Thus, the preponderance of the evidence is 
against a higher rating as a result of the principles of 
DeLuca.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for the veteran's service-connected lumbar 
strain disability, for the period May 12, 2000, thru October 
2, 2001.  Accordingly, the benefit sought on appeal is 
denied.

Entitlement to an increased disability rating in excess of 20 
percent for a lumbar spine disability, for the period from 
October 3, 2001.

As noted, the RO rated the veteran's disability under 
Diagnostic Code 5295, pertaining to lumbosacral strain, which 
has now been reclassified as Diagnostic Code 5237.  In 
consideration of the "old" and "new" criteria, the Board 
finds that the veteran's spine disability does not more 
nearly approximate the criteria for a rating in excess of 20 
percent.  

On examination in November 2001, range of motion testing 
reflected forward flexion to 50 degrees, and backward 
extension to 20 degrees.  Physical examination revealed no 
tenderness over the spinous processes over the lumbosacral 
spine.  His hands reached within 20 inches of the floor and 
he attempted to touch his toes with knees straightened.  
Additionally, he was able to squat all the way down.  Thus, 
based on the objective medical evidence of record, a 40 
percent rating is not warranted, as the examiner did not 
characterize the veteran's disability as severe, nor do the 
range of motion findings reflect severe limitation of motion, 
and there was no evidence of positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, or 
marked limitation of forward bending in standing position.  
Thus, under the "old" criteria a 40 percent disability 
rating is not warranted.  

With regard to the objective findings in the March 2004 VA 
examination, the Board also finds that a 40 percent 
disability rating is not warranted under the "old" or 
"new" criteria.  On range of motion testing, forward 
flexion was 0 to 88 degrees, extension was 0 to 28 degrees, 
and left and right lateral flexion was 0 to 30 degrees.  The 
examiner did note that flexion was painful over 88 to 90 
degrees.  The examiner also assigned additional limitation to 
function because of pain 5 to 10 percent.  Based on these 
objective findings, a 40 percent disability rating is not 
warranted under the "old" or "new" criteria. In fact, the 
objective findings in the March 2004 VA examination showed 
improvement in the symptomatology since the November 2001 VA 
examination.  Again, the objective manifestations did not 
reflect a "severe" disability as contemplated by the "old" 
rating criteria.  With regard to the "new" rating criteria, 
a 40 percent disability rating is not warranted, as there 
were no findings of forward flexion of the thoracolumbar 
spine 30 degrees or less, nor were there findings of 
favorable ankylosis of the entire thoracolumbar spine.  As 
such, based on these objective findings, the veteran's 
disability does not meet the criteria for a 40 percent 
disability rating.

The Board finds also that a rating in excess of 20 percent is 
not warranted under the rating criteria for intervertebral 
disc syndrome (Diagnostic Codes 5243, 5293).  The March 2004 
VA examiner noted that an x-ray examination revealed 
narrowing of the intervertebral disc space at the level L5-
S1, but there was no clinical evidence of nerve entrapment 
during the examination.  There is therefore also no basis for 
a separate rating based on objective neurological symptoms. 

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. § § 4.10, 4.40, and 
4.45 would warrant a higher rating.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 20 percent disability rating adequately compensates 
him for his pain and functional loss in this case.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  At the November 2001 VA examination, the 
veteran reported that his spine disability rendered him 
totally disabled, however, objective examination did not 
reflect such findings.  Additionally, the evidence of record 
reflects that the veteran had been employed as chef over the 
course of many years, and at the time of the June 2004 VA 
examination reported such employment.  The veteran's 
vocational rehabilitation documentation reflects that in 
August 2002, he reported working at several restaurants, but 
stated that he just stopped showing up to work because he did 
not like work.  The documentation does not reflect that any 
unemployment was due to his service-connected lumbar spine 
disability.  Accordingly, the Board finds that the impairment 
resulting from the veteran's spine disorder is appropriately 
compensated by the currently assigned schedular rating and 38 
C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 20 percent is 
not warranted for the veteran's service-connected lumbar 
strain disability, for the period October 3, 2001, to the 
present.  Accordingly, the benefit sought on appeal is 
denied.


Conclusion

In reviewing the evidence, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to allow for a favorable determination.  The Board 
stresses that it must apply the regulatory rating criteria.  
Should the veteran's disability increase in severity in the 
future, he may always file a claim for an increased rating.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


